NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                  Argued June 3, 2010
                                  Decided July 28, 2010

                                            Before

                             DANIEL A. MANION,  Circuit Judge

                             TERENCE T. EVANS,  Circuit Judge

                             DIANE S. SYKES,  Circuit Judge

No. 09‐2069                                          Appeal from the United States District
                                                     Court for the Northern District of
United States of America,                            Illinois, Eastern Division

                      Plaintiff‐Appellee,            No. 08 CR 108‐2

      v.                                             Samuel Der‐Yeghiayan, Judge.

Shaun Chaney,

                  Defendant‐Appellant.



                                        O R D E R

        Shaun Chaney was a middle‐man in a large mortgage fraud scheme.  He pleaded
guilty, and was sentenced to 84 months’ imprisonment.  He appeals only his sentence
and argues that the district court failed to adequately address his principal argument
for mitigation, namely that he cooperated with the government.  Because the sentencing
transcript reflects that the district court addressed his principal arguments for
mitigating his sentence, we affirm. 
No. 09-2069                                                                      Page 2



        Shaun Chaney participated in a large mortgage fraud, spanning two years
during the height of the housing bubble. It involved over forty properties and loan
amounts in excess of nine million dollars. Chaney was a middle man in the scheme.  In
this capacity, he found straw buyers for the properties and received kickbacks between
ten‐ to twenty‐thousand dollars per deal.

        In January 2007, the FBI approached Chaney about his role in the scheme, and he
immediately agreed to cooperate.  At this time, he was warned that he had to abandon
this activity. He pleaded guilty to wire fraud, and the parties contemplated that the
government would file a § 5K.1 motion at sentencing because of his cooperation. He
told the FBI much about the operation and testified before a grand jury.  Despite his
candor about the operation, he omitted the fact that after he agreed to cooperate he
completed two more fraudulent deals. When the government learned about this, it
viewed Chaney’s behavior  as breach of the plea agreement and notified him that it
would not make a § 5K.1 motion for a reduced sentence. 

       At sentencing, his counsel agreed that Chaney exhibited poor judgment and was
not entitled to the benefit of the plea agreement and a § 5K.1 motion.  He did argue,
however, that his cooperation merited a lesser sentence.  When he pronounced his
sentence, the judge acknowledged the defendant’s argument that his cooperation
should be considered a mitigating factor: “The defendant argues that his cooperation is
a mitigating factor in this case and a sentence below the advisory guidelines range
would be sufficient to serve the purposes of sentencing. However, [Chaney] concedes
that he, in fact, did a couple of things subsequently and even though his cooperation
was truthful, that he should not have gotten involved in a couple areas that he got
involved in.” The judge then sentenced him to 84 months’ imprisonment. Chaney
appeals and argues that the district judge failed to address his argument that his
cooperation merited a lower sentence.   

                                          II. 

       A sentencing judge must adequately explain the chosen sentence to allow for
meaningful appellate review.  Part of this entails addressing the defendant’s arguments
of recognized legal merit for a lesser sentence.  United States v. Cunningham, 429 F.3d
673, 679 (7th Cir. 2005).  And when a judge fails to do so, he “is likely to have
committed an error or oversight.”  Id.  We review de novo whether the district court
followed proper sentencing procedure and addressed the defendant’s arguments of
recognized legal merit.  United States v. Curby, 595 F.3d 794, 796 (7th Cir. 2010). 
No. 09-2069                                                                             Page 3


       While we require a sentencing judge to address all grounds of recognized factual
and legal merit that a defendant raises at sentencing, the amount of comment and
explanation given depends on the circumstances of the case.  Id. at 797.  And we look at
the transcript for some assurance that the court actually exercised its discretion by
considering the defendant’s argument.  Id. 

        Here, the transcript reveals that the judge gave a fair amount of reasoning for his
sentence.  He acknowledged Chaney’s argument that his cooperation should be
considered a mitigating factor; he then countered, “However, [Chaney] concedes that
he, in fact, did a couple of things subsequently and even though his cooperation was
truthful, that he should not have gotten involved in a couple areas that he got involved
in.” Here, it is clear what the judge was saying: Chaney had his chance to receive a big
benefit for cooperating but his bad choices cost him that.  We don’t require the judge to
use any specific rhetorical formulation to show that he has considered an argument and
found it unpersuasive.  And we certainly don’t require the judge to add a superfluous
sentence, “Thus, I reject his argument for a lower sentence based on his cooperation,”
for us to find he exercised his discretion and rejected the defendant’s argument.  

       The Judge said enough.  This fraud amounted to over nine million dollars.  And
the testimony the government anticipated from Chaney’s cooperation was canceled
once his subsequent illegal conduct was disclosed.  Thus, the judge was well within his
discretion to cancel out whatever mitigating considerations Chaney might have
received.  

                                             III.

       Therefore, based on a full review of the record before us, it is clear that the district
court exercised his discretion by considering and rejecting Chaney’s argument for a lower
sentence.   The judgment of the district court is AFFIRMED.